Citation Nr: 1752044	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to May 1990.  The Veteran also served from May 1990 to December 1993 which resulted in a discharge for bad conduct.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was transferred to and remains with the RO in Reno, Nevada.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge of the Board at the RO in Las Vegas, Nevada.  A transcript of the hearing is associated with the record.

In March 2015, the Board recharacterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as service connection for a psychiatric disorder and remanded the issue for further development.


FINDING OF FACT

The most probative evidence of record demonstrates that PTSD and depressive disorder are related to the Veteran's service during Operation Just Cause in Panama.


CONCLUSION OF LAW

PTSD and depressive disorder were caused by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable disposition of this matter, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2016). 

The Board finds that service connection for PTSD and a depressive disorder is warranted.  First, the Veteran has current diagnoses of PTSD and depressive disorder as indicated by an April 2017 VA examination.  A January 2011 VA examination also diagnosed PTSD.  Although there are multiple prior psychiatric diagnoses of record, the 2017 VA examiner found that the most appropriate diagnoses were depressive disorder and PTSD, noting that there was no convincing evidence of schizophrenia or bipolar disorder, and there was no actual diagnosis of a personality disorder as opposed to personality disorder-like traits.  Thus, the diagnoses of record are depressive disorder and PTSD and the first element of service connection is met.  See 38 C.F.R. §§ 3.303(a), 3.304; Holton, 557 F.3d at 1366.

Second, the Board finds that there is an in-service event.  See 38 C.F.R. §§ 3.303(a), 3.304; Holton, 557 F.3d at 1366.  The Veteran contends that his psychiatric disorders are due to events while he served in Panama, during Operation Just Cause.  He stated that he was stationed with the 400 Air Postal Unit from 1989 to 1990, headquartered at Albrook Air Station, although he was working at Howard Air Force Base.  He states that during that period, he assisted in the cleaning up of dead bodies of servicemen.  The Veteran stated that he did this at the make-shift morgue.  The Veteran is competent to report as to events in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  

Likewise, the Board finds the Veteran's lay statements credible as they have been consistent throughout.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran's service personnel records, including his performance evaluations, demonstrate he was stationed in Panama during Operation Just Cause and worked with the 4400th Air Postal Squadron at Albrook Air Force Station, Panama.  This evidence supports the Veteran's statements.  His competent and credible reports of in-service events are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014) (noting that due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of the organization in which the veteran served , and all pertinent lay evidence).  The Air Force Historical Research Agency notified VA that the official unit histories did not mention which personnel conducted autopsies during Operation Just Cause, although it would not be expected that a postal clerk would do that type of job.  This evidence neither proves nor disproves the Veteran's statements.  Thus, and considering the Veteran's credible testimony at the 2013 hearing, the Board resolves doubt in the Veteran's favor and finds that the Veteran's stressor is as alleged.  

Third, then, the issue is whether the Veteran's PTSD and depressive disorder are related to his alleged stressor during his first period of service.  The 2017 VA examiner opined that the Veteran's PTSD was due to his morgue duty in Panama.  The examiner based this on an extensive review of the record and accepting the Veteran's account as accurate.  Regarding the depressive disorder, the examiner found that although many factors contributed to the diagnosis, because depressive features frequently are associated with PTSD, it was his opinion that it was at least as likely as not that persistent depressive disorder is at least partially secondary to posttraumatic stress disorder.  The Board accords probative value to these opinions as they are based upon a full review of the evidence of record and provided a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Notably, there is no conflicting opinion of record.  Thus, the most probative evidence of record demonstrates that the Veteran's PTSD and depressive disorders are related to active service.  

Accordingly, all three elements of service connection are met and service is warranted.


ORDER

Service connection for PTSD and depressive disorder is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


